Title: James Madison to Alexander Garrett, 4 March 1828
From: Madison, James
To: Garrett, Alexander


	    
	      Dear Sir
	      
		Montpellier
		  Mar. 4. 1828.
	      
	    
	    
I have recd. from a gentleman in Kentucky, who wishes to back an application to the Legislature, for aid to the Transylvania University, with the examples of other States, a request of a statement of the grants made to the University of Virginia, and to any other Collegiate Institutions within the State.  May I ask the favor of you to guard me against any inaccuracies, by noting to me the amounts & the dates of the public grants to the University, and if convenient, to add any like grants to any other Collegiate Establishments under the Republican Government of the State  With very sincere esteem & regard

	    
	      James Madison
	    
	  